DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 03/31/2021. Claims 1-15 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being un-patentable over Lee US Patent Application No.:( US 2014/0064249 A1) hereinafter referred as Lee, in view of Yang et al   US Patent Application No.:( US 2015/0208283 A1) hereinafter referred as Yang.

    PNG
    media_image1.png
    631
    1140
    media_image1.png
    Greyscale

For claim 1, Lee discloses a data migration method, comprising:
 performing, by a source base station (204 figure 2), a transmission control protocol (TCP) proxy for user equipment; 
learning, by the source base station, that the user equipment is to be handed over to a target base station (paragraph [0016], lines 1-7); 
sending, by the source base station, context information to the target base station (paragraph [0017], lines 13-15), wherein the context information comprises a sequence number of a data packet (paragraph [0071], lines 1-4); and 
migrating, by the source base station by using the stream control transmission protocol (SCTP) (paragraph [0042], lines 1-8). However, Lee disclose all the subject matter of the claimed invention with the exemption of the sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; the data packets that have not been acknowledged by the user equipment to the target base station, so that the target 1.
Yang from the same or analogous art teaches the sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment (1002 fig. 10) (Paragraph [0015], line 1-11)  and (Paragraph [0024], line 1-11); the data packets that have not been acknowledged by the user equipment to the target base station, so that the target base station receives, based on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment (Paragraph [0068], line 1-8) and (Paragraph [0073], line 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling  the sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; the data packets that have not been acknowledged by the user equipment to the target base station, so that the target base station receives, based on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment as taught by Yang into the handover support over internet of Lee.   
The  sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; the data packets that have not been acknowledged by the user equipment to the target base station, so that the target base station receives, based on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment can be modify/implemented by combining the sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; the data packets that have not been acknowledged by the user equipment to the target base station, so that the target base station receives, based on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment with the device. This process is implemented as a hardware solution or as firmware solutions of Yang into the handover support over internet of Lee. As disclosed in Yang, the motivation for the combination would be to use the sequence number that will allow the user device to communicate more efficiently and reliable according to the packet communication.
2, Lee discloses the method, further comprising: sending, by the source base station, a handover request to the target base station, wherein the handover request comprises a first information element, and the first information element is used to indicate that the source base station performs the TCP proxy for the user equipment  (paragraph [0050], lines 1-9); and receiving, by the source base station, a handover request response message from the target base station, wherein the handover request response message comprises a second information element, and the second information element is used to indicate whether the target base station is capable of allocating a TCP proxy resource to the user equipment (paragraph [0051], lines 1-13).  
For claim 3, Lee discloses the method, wherein if the second information element indicates that the target base station is capable of allocating the TCP proxy resource to the user equipment, the context information further comprises context information of establishing the TCP proxy, so that the target base station maintains the TCP proxy for the user equipment based on the context information of the TCP proxy (paragraph [0100], lines 1-14).  
For claim 4, Lee discloses the method,  wherein the sending, by the source base station, context information to the target base station comprises: sending, by the source base station, status transfer signaling to the target base station, wherein the status transfer signaling comprises the context information (paragraph [0095], lines 1-10).  

    PNG
    media_image1.png
    631
    1140
    media_image1.png
    Greyscale

For claim 6, Lee discloses a data migration method, comprising: 
receiving, by a target base station, context information from a source base station (paragraph [0016], lines 1-7), wherein the context information comprises a sequence number of a data packet (paragraph [0071], lines 1-4); and that are migrated by using the stream control transmission protocol (SCTP) (paragraph [0042], lines 1-8). However, Lee disclose all the subject matter of the claimed invention with the exemption of the sequence number of the data packet is a largest sequence number of data packets that 37have been acknowledged by user 6.
Yang from the same or analogous art teaches the sequence number of the data packet is a largest sequence number of data packets that 37have been acknowledged by user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment (1002 fig. 10) (Paragraph [0015], line 1-11)  and (Paragraph [0024], line 1-11); and  receiving, by the target base station, from the source base station based on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment (Paragraph [0068], line 1-8) and (Paragraph [0073], line 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling the sequence number of the data packet is a largest sequence number of data packets that 37have been acknowledged by user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; and  receiving, by the target base station, from the source base station based on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment as taught by Yang into the handover support over internet of Lee.   
The sequence number of the data packet is a largest sequence number of data packets that 37have been acknowledged by user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; and  receiving, by the target base station, from the source base station based on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment can be modify/implemented by combining the sequence number of the data packet is a largest sequence number of data packets that 37have been acknowledged by user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; and  receiving, by the target base station, from the source base station based on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment with the device. This process is implemented as a hardware solution or as firmware solutions of Yang into the handover support over internet of Lee. As disclosed in Yang, the motivation for the combination would be to use the sequence number that will allow the user device to communicate more efficiently and reliable according to the packet communication.
7, Lee discloses the method, further comprising: receiving, by the target base station, a handover request from the source base station, wherein the handover request comprises a first information element, and the first information element is used to indicate that the source base station performs a TCP proxy for the user equipment; determining, by the target base station based on a capability of the target base station, whether the target base station can maintain the TCP proxy for the user equipment (paragraph [0050], lines 1-9); and sending, by the target base station, a handover request response message to the source base station, wherein the handover request response message comprises a second information element, and the second information element is used to indicate whether the target base station is capable of allocating a TCP proxy resource to the user equipment (paragraph [0051], lines 1-13).  
For claim 8, Lee discloses the method, wherein if the second information element indicates that the target base station is capable of allocating the TCP proxy resource to the user equipment, the context information further comprises context information of establishing the TCP proxy; and the target base station maintains the TCP proxy for the user equipment based on the context information of the TCP proxy (paragraph [0100], lines 1-14). 
For claim 9, Lee discloses the method, wherein the receiving, by a target base station, context information from a source base station comprises:  38receiving, by the target base station, status transfer signaling from the source base station, wherein the status transfer signaling comprises the context information (paragraph [0095], lines 1-10).    

    PNG
    media_image1.png
    631
    1140
    media_image1.png
    Greyscale

For claim 11, Lee discloses the source base station, comprising: 
a processor, configured to perform a transmission control protocol (TCP) proxy for user equipment (paragraph [0008] and [0012], lines 1-18), wherein 
the processor is further configured to learn that the user equipment is to be handed over to a target base station (paragraph [0016], lines 1-7); and 
(paragraph [0071], lines 1-4; wherein the transceiver is further configured to migrate, by using the stream control transmission protocol (SCTP) (paragraph [0042], lines 1-8).However, Lee disclose all the subject matter of the claimed invention with the exemption of the sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; the data packets that have not been acknowledged by the user equipment to the target base station, so that the target base station receives, based 39on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment as recited in claim 11.
Yang from the same or analogous art teaches sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; (1002 fig. 10) (Paragraph [0015], line 1-11)  and (Paragraph [0024], line 1-11); the data packets that have not been acknowledged by the user equipment to the target base station, so that the target base station receives, based 39on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment (Paragraph [0068], line 1-8) and (Paragraph [0073], line 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling  the  sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; the data packets that have not been acknowledged by the user equipment to the target base station, so that the target base station receives, based 39on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment  as taught by Yang into the handover support over internet of Lee.   
The sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; the data packets that have not been acknowledged by the user equipment to the target base station, so that the target base station receives, based 39on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment  can be modify/implemented by combining the sequence Yang into the handover support over internet of Lee. As disclosed in Yang, the motivation for the combination would be to use the sequence number that will allow the user device to communicate more efficiently and reliable according to the packet communication.
For claim 12, Lee discloses the source base station, wherein the transceiver is further configured to: send a handover request to the target base station, wherein the handover request comprises a first information element, and the first information element is used to indicate that the source base station performs the TCP proxy for the user equipment (paragraph [0050], lines 1-9); and receive a handover request response message from the target base station, wherein the handover request response message comprises a second information element, and the second information element is used to indicate whether the target base station is capable of allocating a TCP proxy resource to the user equipment(paragraph [0050], lines 1-9) (paragraph [0051], lines 1-13).  
For claim 13, Lee discloses the source base station, wherein if the second information element indicates that the target base station is capable of allocating the TCP proxy resource to the user equipment, the context information further comprises context information of establishing the TCP proxy, so that the target base station maintains the TCP proxy for the user equipment based on the context information of the TCP proxy (paragraph [0100], lines 1-14). 
For claim 14, Lee discloses the source base station, wherein the transceiver is configured to: send status transfer signaling to the target base station, wherein the status transfer signaling comprises the context information (paragraph [0095], lines 1-10).    
Allowable Subject Matter
Claims 5, 10 and 15 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 03/31/2021, with respect to claims 1, 6 and 11 have been fully considered but they are not persuasive. 
Applicant asserts that Yang does not teach in claims 1, 6 and 11, "the sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Yang et al teaches "the sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment". Yang teaches the transmitting, by the local base station, acknowledgement information of successful transmission of Packet Data Convergence Protocol (PDCP) data packets to the source macro base station, so that the source macro base station obtains and transmits to the target base station, sequence number transmission status information of uplink and downlink PDCP data packets of the UE from data packets, for which no acknowledgement indicator of successful transmission is available from the local base station, among locally stored PDCP data packets according to the acknowledgement information of successful transmission. The transmitting unit configured to transmit acknowledgement information of successful transmission of Packet Data Convergence Protocol (PDCP) data packets to the source macro base station so that the source macro base station obtains, and transmits to the target base station, sequence number transmission status information of uplink and downlink PDCP data packets of the UE from data packets, for which no acknowledgement indicator of successful transmission is available from the local base station, among locally stored PDCP data packets according to the acknowledgement. Therefore, the sequence the number of the data packet that do not have  been acknowledged by the user.
Applicant asserts that Lee does not teach in claims 1, 6 and 11, "the migrating, by the source base station by using a stream control transmission protocol (SCTP), the data packets that have not been acknowledged by the user equipment to the target base station". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Lee et al teaches "the migrating, by the source base station by using a stream control transmission protocol (SCTP), ". Lee teaches the  SCTP (Stream Control Transmission Protocol) which is a protocol for 
The data packets that have not been acknowledged by the user equipment to the target base station Yang discloses the  base station, sequence number transmission status information of uplink and downlink PDCP data packets of the UE from data packets, for which no acknowledgement indicator of successful transmission is available from the local base station, curing the deficiencies of Lee. Therefore, lee and Yang  teaches the  source base station by using a stream control transmission protocol (SCTP)
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642